Case: 14-30411       Document: 00512864207         Page: 1     Date Filed: 12/10/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                       No. 14-30411                       United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                 FILED
DAVID WEDGE,                                                             December 10, 2014
                                                                            Lyle W. Cayce
               Plaintiff - Appellant                                             Clerk

v.

CAJUN DEEP FOUNDATIONS, L.L.C.,

               Defendant - Appellee




                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                             USDC No. 2:13-CV-1257


Before STEWART, Chief Judge, and BARKSDALE, and GRAVES, Circuit
Judges.
PER CURIAM:*
       Cajun Deep Foundations, L.L.C., was awarded summary judgment on
David Wedge’s Jones Act claim under 46 U.S.C § 30104 et seq. Wedge claims
he showed he is entitled to seaman status. Chandris, Inc. v. Latsis, 515 U.S.
347, 354 (1995); see also 46 U.S.C § 30104. Having reviewed the briefs, the record,
and the applicable law, and essentially for the reasons stated by the district court,



       * Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5th Cir.
R. 47.5.4.
    Case: 14-30411   Document: 00512864207    Page: 2   Date Filed: 12/10/2014



                               No. 14-30411
Wedge v. Cajun Deep Foundations, L.L.C., No. 13-1257, 2014 WL 1329830 (E.D.
La. 2014), the judgment is AFFIRMED.




                                       2